Title: From Thomas Jefferson to William Lewis, 29 March 1781
From: Jefferson, Thomas
To: Lewis, William



Sir
In Council March 29. 1781.

The Arrival of a British fleet and reinforcement having occasioned a discontinuance of those purposes for which the armed vessels  were impressed, I have asked the favor of Capt. Mitchell to proceed to their discharge, excepting only the vessels having military stores on board and provisions. You will be so good as to see that the Ammunition &c. and other things of public property which have been put into the vessels be returned. This may be done by lodging them with the military stores on board the other vessels. We are taking measures to have the daily hire fixed and think it would be proper that some person from every vessel should be authorized to settle and receive what is due. On report of any provisions which may be due, we will have them immediately and specifically repaid.
I am Sir with much respect Your most obed. Servt,

Th: Jefferson

